Case 2:17-cv-00497-KM-JBC Document 68 Filed 10/04/19 Page 1 of 3 PageID: 1604




OF COUNSEL:                                Kevin H. Marino, Esq.
James P. Rouhandeh, Esq. (pro hac vice)    John D. Tortorella, Esq.
Brian S. Weinstein, Esq. (pro hac vice)    MARINO, TORTORELLA &
DAVIS POLK & WARDWELL LLP                  BOYLE, P.C.
450 Lexington Avenue                       437 Southern Boulevard
New York, New York 10017                   Chatham, New Jersey 07928-1488
Tel.: (212) 450-4000                       Tel.: (973) 824-9300
Fax: (212) 701-5800                        Fax: (973) 824-8425

                                           Attorneys for Defendants BT Group plc,
                                           Ian Livingston, Gavin E. Patterson,
                                           Tony Chanmugam, Nick Rose, Luis
                                           Alvarez, and Richard Cameron

                 UNITED STATES DISTRICT COURT
                    DISTRICT OF NEW JERSEY

JAMES CHRISTIAN, Individually and on            No. 2:17-cv-00497-KM-JBC
Behalf of All Others Similarly Situated,
                                                CLASS ACTION
                        Plaintiff,
                                                ORAL ARGUMENT
                  v.                            REQUESTED

BT GROUP PLC, IAN LIVINGSTON,                   RETURN DATE:
GAVIN E. PATTERSON, TONY                        JANUARY 6, 2020
CHANMUGAM, NICK ROSE, LUIS
ALVAREZ, and RICHARD CAMERON,                   NOTICE OF MOTION TO
                                                      DISMISS
                        Defendants.


To:   James E. Cecchi
      CARELLA, BYRNE, CECCHI,
      OLSTEIN, BRODY & AGNELLO, P.C.
      5 Becker Farm Road
      Roseland, NJ 07068

      Samuel H. Rudman
      David A. Rosenfeld
Case 2:17-cv-00497-KM-JBC Document 68 Filed 10/04/19 Page 2 of 3 PageID: 1605




      Alan I. Ellman
      ROBBINS GELLER RUDMAN &
      DOWD LLP
      58 South Service Road, Suite 200
      Melville, NY 11747

      Corey D. Holzer
      Marshall P. Dees
      HOLZER & HOLZER, LLC
      200 Ashford Center North, Suite 300
      Atlanta, GA 30338

      Attorneys for Plaintiffs


      PLEASE TAKE NOTICE that at 9:00 a.m. on January 6, 2020, or such

other time and date as set by the Court, Defendants BT Group plc, Ian Livingston,

Gavin E. Patterson, Tony Chanmugam, Nick Rose, Luis Alvarez, and Richard

Cameron will move before the Honorable Kevin McNulty, Judge of the United

States District Court for the District of New Jersey, Martin Luther King Building

& U.S. Courthouse, 50 Walnut Street, Newark, New Jersey, for entry of an Order

granting Defendants’ Motion to Dismiss Plaintiffs’ Fourth Amended Complaint.

      PLEASE TAKE FURTHER NOTICE that, in support of the within

motion, Defendants rely upon the accompanying memorandum of law and the

Declaration of James P. Rouhandeh.

      PLEASE TAKE FURTHER NOTICE that a proposed form of Order is

being submitted herewith.




                                         2
Case 2:17-cv-00497-KM-JBC Document 68 Filed 10/04/19 Page 3 of 3 PageID: 1606




      PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rule

78.1(b), Defendants request oral argument on this motion.


Dated: October 4, 2019                   By: _________________________
                                         Kevin H. Marino, Esq.
                                         MARINO, TORTORELLA
                                         & BOYLE, P.C.
                                         437 Southern Boulevard
                                         Chatham, New Jersey 07928-1488

                                            Attorneys for Defendants BT Group plc,
                                            Ian Livingston, Gavin E. Patterson,
                                            Tony Chanmugam, Nick Rose, Luis
                                            Alvarez, and Richard Cameron




                                        3
